Citation Nr: 0306408	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  96-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dysthymia.

(The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
October 1971 to March 1972, with subsequent service in the 
Arizona Army National Guard.  He served on active duty in the 
United States Army from August 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1995 by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board on September 2002 decided the 
veteran's appeal on the following issues: whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for residuals of a back 
injury and a gastrointestinal disorder, claimed as irritable 
bowel syndrome; entitlement to service connection for genital 
herpes, fatty tumors, status post tibial plateau fracture, 
left knee, as secondary to bilateral Achilles tendonitis, and 
degenerative disc disease, L5-S1, and degenerative changes of 
the lumbar spine as secondary to bilateral Achilles 
tendonitis; and entitlement to an evaluation in excess of 10 
percent for Achilles tendonitis of the left foot.


FINDINGS OF FACT

1.  The veteran was diagnosed with adjustment reaction during 
active service.

2.  Treating and examining physicians have related a current 
diagnosis of dysthymia to the veteran's period of active 
service.


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for service connection for dysthymia which the RO has 
not obtained and considered.  The RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefit which the veteran is seeking.  In view of the fact 
that this decision grants the veteran's claim, additional 
evidence is not needed to substantiate the claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's service medical records reveal that, in 
November 1971, the veteran was hospitalized for observation 
for improper use of barbiturates, which was suspected but not 
proven.  In November 1973, he was seen at a service 
department mental health clinic as a self-referral and the 
impression at that time was adjustment reaction.  In January 
1974, he was seen at an emergency room for "nerves" and 
given 3 tablets of Valium.  In January 1974, at the mental 
health clinic, thioridazine was prescribed, but the records 
did not note a diagnosis.  In March 1974, the medication was 
changed to Trilafon.  Another visit to the mental health 
clinic was documented in April 1974, but the service medical 
records do not show any further treatment for psychiatric 
complaints.  In a report of medical history for separation in 
January 1975, the veteran replied in the affirmative to the 
question of whether he had or had ever had nervous trouble of 
any sort.  At an examination for separation in January 1975, 
he was reported as psychiatrically normal.

Statement were received from several persons who indicated 
that the veteran had an alcohol problem during his period of 
active service.

In May 1976, one year after his separation from service, his 
private primary care physician noted that he was "very 
nervous".

In January 1997, June 1997, and August 1998, the assessments 
at a VA mental health clinic were dysthymia and alcohol 
dependence, in remission.

In May 2000, a treating psychiatrist at the VA mental health 
clinic reported that it appeared that the veteran had had the 
same condition, depression, since leaving active service.

The veteran was afforded a VA psychiatric examination in 
January 2003.  The examiner reviewed the pertinent medical 
records in the claims file.  The diagnoses on Axis I were 
dysthymic disorder and alcohol dependence in early partial 
remission.  The examining psychiatrist offered an opinion 
that the veteran's current diagnosis of dysthymia is more 
likely than not related to complaints and manifestations 
identified during his active service and had its onset when 
first described in November 1973 as adjustment reaction.  He 
noted that the veteran's service medical records confirm that 
the veteran's maladaptive responses to stress were identified 
in 1973  and had a continuing presence sufficient to later 
diagnose another mental disorder, dysthymic disorder.

Upon review of the pertinent evidence of record, the Board 
notes that a treating VA psychiatrist and, also, an examining 
VA psychiatrist, who reviewed the veteran's medical records 
and interviewed him, related his current psychiatric 
disability to his period of active service and that there is 
no medical evidence to the contrary.  The Board, therefore, 
finds that the competent medical evidence is favorable to the 
veteran's claim.  Entitlement to service connection for 
dysthymia is established.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


ORDER

Service connection for dysthymia is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

